Vacated by Supreme Court, March 21, 2005

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4883



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE BRETON-PICHARDO, a/k/a Rolando Berberena,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, Chief
District Judge. (CR-03-6)


Submitted:   September 17, 2004        Decided:     November 30, 2004


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barron M. Helgoe, VICTOR, VICTOR & HELGOE, L.L.P., Charleston, West
Virginia, for Appellant. William Frederick Gould, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jose Breton-Pichardo pled guilty to conspiracy to possess

with intent to distribute less than fifty grams of cocaine base, in

violation of 21 U.S.C. § 846 (2000).        The district court sentenced

Breton-Pichardo to 262 months of imprisonment followed by eight

years    of    supervised   release.      Breton-Pichardo   appeals   his

conviction and sentence.      Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that, in

his view, there are no meritorious grounds for appeal.        Finding no

error, we affirm.*

              Counsel first questions whether trial counsel provided

ineffective assistance of counsel by failing properly to advise

Breton-Pichardo of the application of the sentencing guidelines

regarding career offender status. Claims of ineffective assistance

generally are not cognizable on direct appeal, but should be

asserted on collateral review.         Only if ineffective assistance is

conclusively established on the face of the record should such

claims be entertained on direct appeal. United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).         Because ineffective assistance is


     *
      Counsel for Breton-Pichardo has filed a motion seeking
permission to provide supplemental argument to challenge the
sentence under Blakely v. Washington, 124 S. Ct. 2531 (2004). We
grant the motion and construe the motion as the supplemental brief
attacking the sentence under Blakely.     In light of the opinion
issued by the en banc court in United States v. Hammoud, __ F.3d
___, 2004 WL 2005622 (4th Cir. Sept. 8, 2004) (No. 03-4253),
petition for cert. filed, ___ U.S.L.W. ___ (U.S. Aug. 6, 2004) (No.
04-193), we find no Blakely error in Breton-Pichardo’s sentence.

                                  - 2 -
not conclusively shown on the face of the record, Breton-Pichardo

must assert his claim on collateral review.

           Next, counsel raises as a potential issue that trial

counsel was ineffective because he failed to argue that the career

offender   provision   in   the   presentence   report’s   offense   level

computation    overstated     Breton-Pichardo’s     criminal    history.

However, ineffective assistance is not conclusively shown on the

face of the record in this regard either; therefore, Breton-

Pichardo’s claim should be asserted on collateral review.

           As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.       Accordingly, we affirm

Breton-Pichardo's conviction and sentence.         This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel's motion must state that a copy thereof was served on the

client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED


                                   - 3 -